DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al (U.S. Pub. No. 20160342906 A1) and Fletcher (U.S. Pat. 9,374,675 B2).

As per claim 18 Shaashua disclosed a crowd-sourced audience measurement system (paragraph.169), said system comprising:

a first mobile device comprising:

a non-transitory memory configured to store computer-executable instructions (paragraph.92); a wireless communications device (paragraph.33) { IoT devices 202, for example, can be smart phones, smart watches, smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or 
places, or any combination thereof.}; processor in communication with the non- transitory memory and configured to execute the computer-executable instructions to at least (paragraph.92); identify, via the wireless communication device, a second mobile device in proximity (paragraph.51); determine, based at least in part on a signal strength data associated with a signal strength of wireless transmissions between the first mobile device and the second mobile device, proximity data associated with the first mobile device and the second mobile device (paragraph.51) {RSSI of wireless entities determined}; determine a first timestamp of the first mobile device (paragraph.148) {Timestamp pertaining to a event}; and store, in the non-transitory memory, a first unique identifier of the first mobile device (paragraph.49), the proximity data (paragraph.51) {Proximity information}, and the first timestamp (paragraph.148); and a remote computer system (paragraph. 94) {Remote data exchange} configured to: receive, from the second mobile device, first demographic data and a second unique identifier of the second mobile device (paragraph.137) {Demographics profile of the user(s) and the device(s) associated with the user(s)}; determine a first demographic profile based at least in part on the first demographic data (paragraph.137) {The interoperable rule recommendation may be determined based on previously configured interoperable rules by other users of a similar user profile (e.g., age, gender, hobby, profession, or other demographic profile) as the user.  The interoperable rule recommendation may be determined based on socially recommended interoperable rules by another user who is associated with the user via a social connection}; and based at least in part on the second unique identifier of the second mobile device, assign the first demographic profile to a location associated with the first mobile device and the second mobile device (paragraphs.51 and 137) {Device identification through Unique identifier and the demographic information tied to the user of the device}. However, Shaashua did not explicitly disclose based at least in part of the first timestamp and the proximity data, generate and transmit a notification associated with the assigned demographic profile to the first mobile device. In the same field of endeavor, Fletcher disclosed based at least in part of the first timestamp and the proximity data (col.6, lines 55-63), generate and transmit a notification associated with the assigned demographic profile to the first mobile device (col.9, lines 4-7 and col.9, lines 44-54) {Generate and send notification in relation to the demographic profile based on timestamp and proximity information}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated based at least in part of the first timestamp and the proximity data, generate and transmit a notification associated with the assigned demographic profile to the first mobile device in the system disclosed by Shaashua in order to make the system more robust, scalable and user friendly. 

As per claim 19 Shaashua-Fletcher disclosed the system of claim 18, the processor of the first mobile device further configured to: identify, via the wireless communications device, a third mobile device in proximity; determine proximity data associated with the first mobile device and the third mobile device(Shaashua, Paragraph.85) {Authentication condition may include multiple other factors, including geo-location proximity of a second and/or a third device belonging to the user or the user's friend, including smartphones or mobile devices}; determine a second timestamp of the first mobile device (Shaashua, paragraph.148) {Target entity can be an individual device, a location, an individual person associated with an IoT integration platform account, a group of individual persons, devices or places, or any combination thereof. Forecasting can be requested for any point in time in the future (e.g., minutes from now, next day, next week, next month).  A "point in time" can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp} and store, in the non-transitory memory (Shaashua, paragraph.92), a second unique identifier of the first mobile device (Shaashua, paragraph.49), the proximity data associated with the first mobile device and the third mobile device (Shaashua, Paragraph.85), and the second timestamp (Shaashua, paragraph.148), and wherein the remote computer system (paragraph. 94) {Remote data exchange} configured to: receive, from the third mobile device, second demographic data and a third unique identifier of the third mobile device (Shaashua, paragraph.137) {Demographics profile of the user(s) and the device(s) associated with the user(s)}; determine a second demographic profile based at least in part on the second demographic data, and based at least in part on the unique identifiers of the third mobile device and the third mobile device, combine the first demographic profile and the second demographic profile into an aggregate demographic profile (paragraph.53 and 56) {Data aggregation and correlation module configured to aggregate datasets into meaningful buckets} and assign the aggregate demographic profile to the location (Shaashua, paragraph.137) {The interoperable rule recommendation may be determined based on previously configured interoperable rules by other users of a similar user profile (e.g., age, gender, hobby, profession, or other demographic profile) as the user.  The interoperable rule recommendation may be determined based on socially recommended interoperable rules by another user who is associated with the user via a social connection}.

As per claim 20 Shaashua-Fletcher disclosed the system of claim 18, wherein the remote computer system is further configured to associate the first mobile device count to the first demographic profile (Shaashua, paragraph.137) {The interoperable rule recommendation may be determined based on previously configured interoperable rules by other users of a similar user profile (e.g., age, gender, hobby, profession, or other demographic profile) as the user.  The interoperable rule recommendation may be determined based on socially recommended interoperable rules by another user who is associated with the user via a social connection}.

As per claim 21 Shaashua-Fletcher disclosed the system of claim 18, wherein the first unique identifier of the first mobile device is generated based at least in part on the proximity data associated with the first mobile device and the second mobile device (Shaashua, Paragraph.85) {Authentication condition may include multiple other factors, including geo-location proximity of a second and/or a third device belonging to the user or the user's friend, including smartphones or mobile devices}.

As per claim 22 Shaashua-Fletcher disclosed the system of claim 18, wherein the proximity data associated with the first mobile device and the second mobile device is determined based on a distance between the first mobile device and the second mobile device (Shaashua, Paragraph.85) {Authentication condition may include multiple other factors, including geo-location proximity of a second and/or a third device belonging to the user or the user's friend, including smartphones or mobile devices}..

As per claim 23 Shaashua-Fletcher disclosed the system of claim 18, wherein the first unique identifier of the first mobile device and the second unique identifier of the second mobile device are generated when a predetermined condition is satisfied (Shaashua, paragraph.50) {Device identification module 312 may employ at least one of the following methods to identify the IoT devices 324: (a) device based identification, where unique IoT device identifier may be created based on the device's data elements}.

As per claim 24 Shaashua-Fletcher disclosed the system of claim 23, wherein the predetermined condition is satisfied if mobile devices are within a predetermined distance from each other (Shaashua, Paragraph.85) {Authentication condition may include multiple other factors, including geo-location proximity of a second and/or a third device belonging to the user or the user's friend, including smartphones or mobile devices}. for a predetermined period of time (Shaashua, paragraph.73) {Proximity between devices in pre-determined time period}.

As per claim 25 Shaashua-Fletcher disclosed the system of claim 18, wherein the first unique identifier and the second unique identifier are the same and shared between the first mobile device and the second mobile device (Shaashua, paragraph.58) {Shared data source profile (e.g., location or device-type, etc.)}.

As per claim 26 Shaashua-Fletcher disclosed the system of claim 18, wherein the location to which the first demographic profile is assigned to is a location where the first mobile device and second mobile device satisfy a predetermined condition (Shaashua, Paragraph.85) {Authentication condition may include multiple other factors, including geo-location proximity of a second and/or a third device belonging to the user or the user's friend, including smartphones or mobile devices}.

As per claim 27 Shaashua-Fletcher disclosed the system of claim 18, wherein the first timestamp is determined when the first mobile device and second mobile device satisfy a predetermined condition (Shaashua, paragraph. 148).

As per claim 28 Shaashua-Fletcher disclosed the system of claim 18, wherein the first mobile device transmits the first unique identifier, the first timestamp, and the proximity data to the remote computer system (Shaashua, paragraph.148) {Target entity can be an individual device, a location, an individual person associated with an IoT integration platform account, a group of individual persons, devices or places, or any combination thereof. Forecasting can be requested for any point in time in the future (e.g., minutes from now, next day, next week, next month).  A "point in time" can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp}.

As per claim 29 Shaashua-Fletcher disclosed the system of claim 18, wherein the wireless transmissions between the first mobile device and the second mobile device is based on Bluetooth® (Shaashua, paragraph.34) {Utilization of Bluetooth}.

As per claim 30 Shaashua-Fletcher disclosed the system of claim 18, wherein locations of the first mobile device and the second mobile devices are determined based at least in part on signal triangulation (Shaashua, paragraph.71) {Device activity can have a geolocation history that defines the device's geolocation context.  Geo-location, for example, may be reported via a global positioning system (GPS) component or a network module (e.g., via network source triangulation) of the IoT devices 324}.

As per claim 31 Shaashua-Fletcher disclosed the system of claim 18, wherein remote computer system is configured to associate the first timestamp with the location associated with the first mobile device and the second mobile device (Shaashua, paragraph.148).

As per claim 32 Shaashua-Fletcher disclosed the system of claim 18, wherein the remote computer system is configured to identify the first mobile device by identifying the first unique identifier based at least in part on a comparison between the second unique identifier and the first unique identifier (paragraph.49) {Device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300.  The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface.  In some embodiments, the device identification module 312 may also detect the type and/or make of the IoT devices.}.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647